Exhibit 10.15

 
SETTLEMENT AND LICENSE AGREEMENT


This Settlement and License Agreement (the “Agreement”) is entered into by LML
Patent Corp (“LML”) on the one hand and The PNC Financial Services Group, Inc.
and PNC Bank, N.A including PNC Bank, N.A. as successor in interest to National
City Bank (collectively referred to as “PNC”) on the other hand. LML and PNC are
individually referred to as “Party” and collectively as the “Parties.” This
Agreement is effective as of the 27 day of May, 2010 (“Effective Date”).


RECITALS


WHEREAS, LML owns rights in U.S. Patent No. RE40,220 (“the ‘220 Patent), which
LML asserts is related to Electronic Check Conversion systems and services;


WHEREAS, LML began an action against National City Bank and other defendants in
the United States District Court for the Eastern District of Texas, Marshall
Division, 2-08-CV- 448-DF (“Litigation I”), and LML also began a separate action
against other defendants in the United States District Court for the Eastern
District of Texas, Marshall Division, 2-09-CV-180-TJW (“Litigation II”)
(collectively, the “Lawsuits”). In both Litigations I and II, LML alleges
infringement of LML’s U.S. Patent No. RE40,220;


WHEREAS, National City Bank is a named defendant in Litigation I and National
City Bank has denied liability;


WHEREAS, the Parties have agreed to enter into this Agreement to avoid the risk
and uncertainty of trial;


WHEREAS, the Parties wish to settle their dispute, and PNC desires to obtain
certain rights under the LML Patents and LML is willing to grant such rights;


NOW, THEREFORE, in consideration of the above premises and mutual covenants
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:


1.
DEFINITIONS. The following definitions apply to this Agreement:



 
(a)
“ACH” is the acronym for the “Automated Clearing House” Network and means the
funds transfer system governed by the National Automated Clearing House
Association (“NACHA”).



 
(b)
“ACH Transaction” means an entry complying with the NACHA ACH Record Format
Specifications, including NACHA standard entry class codes ARC, WEB, POP, TEL,
and BOC.



 
(c)
“Acquires” means to obtain an interest in an entity either by acquisition,
purchase, or merger.


 
-1-

--------------------------------------------------------------------------------

 



 
(d)
“Affiliate” of a party means any Entity that directly or indirectly owns or
controls, is owned or controlled by, or is under common ownership or control
with, such party, where “control” means: (i) for an Entity incorporated in the
U.S. or whose country of domicile is the U.S., ownership of fifty percent (50%)
or more of the capital stock or other ownership interest of the Entity carrying
the right to vote for or appoint directors or their equivalent (if not a
corporation), or otherwise direct or cause the direction of the management
policies of the Entity; or (ii) for an Entity incorporated outside of the U.S.
or whose country of domicile is outside of the U.S., less than fifty percent
(50%) of the capital stock or other ownership interest of the Entity carrying
the right to vote for or appoint directors or their equivalent (if not a
corporation), or otherwise direct or cause the direction of the management
policies of the Entity, if the country of incorporation or the country of
domicile of the Entity requires that foreign ownership be less than fifty
percent (50%), but only to the extent that the maximum allowable amount of
securities instruments or other ownership interests of the Entity is owned by
the party); provided, however, that an Entity shall be considered an Affiliate
of a party only for the periods where such ownership or control exists.



 
(e)
“Bank” means any institution that is a member of the Federal Reserve System and
that (i) accepts demand deposits to consumer accounts that a consumer may
withdraw funds by check or share draft for payment to others; and (ii) is
engaged in the business of making commercial loans.



 
(f)
“Court” means the United States District Court for the Eastern District of
Texas, Marshall Division.



 
(g)
“Covered Products and Services” means any and all Infringing Products and
Services (and any of its/their components) that have been, will be, or is being
Exploited by a PNC Entity but only to the extent such Exploitation is not done
on behalf of an Excluded Party.



 
(h)
“Covered Third Parties” means any Entity other than an Excluded Party to the
extent that such Entity Exploits any Covered Products and Services.



 
(i)
“Excluded Party” means any Bank. Notwithstanding the foregoing, Excluded Party
does not include, and shall not be interpreted to include: (a) any PNC Entity;
(b) Sumitomo Mitsui and its Affiliates; (c) SE Banken and its Affiliates; or (d)
any Entity that: (i) is dismissed with prejudice from a lawsuit for Infringement
of an LML Patent; (ii) is found not to Infringe all asserted claims of an LML
Patent(s) that are also not found to be invalid or unenforceable after all
appeals are exhausted (iii) otherwise enters into a settlement agreement with
any LML Entity concerning the asserted LML Patent(s); or (iv) is otherwise
licensed to the asserted LML Patent(s).



 
(j)
“Entity” means any individual, trust, corporation, person or company,
partnership, joint venture, limited liability company, association, firm,
unincorporated organization or other legal or governmental entity.


 
-2-

--------------------------------------------------------------------------------

 





 
(k)
“Exploit” means to own, design, develop, acquire, make, have made, use, sell,
offer to sell, perform, provide, import, export, and/or the exercise of all
other activities specified under 35 U.S.C. § 271 and foreign counterparts
thereto (as the foregoing 35 U.S.C. § 271 and foreign counterparts thereof may
be amended or superseded from time to time). “Exploited,” “Exploitation,” and
other variations of the word “Exploit” shall have correlative meanings.



 
(l)
“Infringement” or “Infringes” means direct infringement, indirect infringement,
infringement under the doctrine of equivalents, or any other theory of
infringement in any jurisdiction worldwide.



 
(m)
“Infringing Products and Services” means any and all products and services the
Exploitation of which, but for the license granted in this Agreement, would
Infringe any claim of any LML Patent.



 
(n)
“Non-Covered Affiliate” with respect to an Entity means any Affiliate of that
Entity that is not covered by a license, release or covenant-not-to-sue under
the LML Patents.



 
(o)
“PNC Entities” means PNC and its Affiliates and its or their predecessors,
properly licensed successors (subject to Section 6 (Change in Control /
Acquisitions)) and permitted assigns (subject to Section 9.1 (Assignment)).



 
(p)
“LML Entities” means LML and its Affiliates and its or their predecessors,
successors and permitted assigns (subject to Section 9.1 (Assignment)).



 
(q)
“LML Patents” means (i) U.S. Patent No. RE40,220, (ii) any issued patent and any
pending patent application anywhere in the world that LML currently owns or
controls (or has the right to own or control) as of the Effective Date of this
Agreement; (iii) any patent or application to which any of the foregoing patents
and/or patent applications claims priority or is otherwise related, including,
but not limited to all parents, provisionals, substitutes, renewals,
continuations, continuations in part, reissues, reexamination certificates,
divisionals, foreign counterparts, oppositions, continued examinations,
reexaminations, and extensions of any of the foregoing; and (iv) applications of
the foregoing patents and/or patent applications described above. For purposes
of this definition, a patent or patent application is deemed to be under LML’s
“control” if LML has the right to assert a claim of Infringement or grant a
license under such patent or patent application.



2.           SETTLEMENT OF THE LITIGATION


 
2.1.
Stipulated Dismissal. The Parties agree to direct their counsel to file with the
Court a joint motion for dismissal with prejudice of the Parties’ respective
claims for relief against the other Party in Litigation I within five (5) days
after the receipt of payment specified in Section 3.1 as set forth in Exhibit A.
The Parties shall promptly proceed with any and all additional procedures needed
to dismiss with prejudice the Parties’ respective claims for relief against the
other Party in Litigation I.



 
2.2.
No Award of Fees or Costs. The Parties agree that they shall bear their own
expenses, costs and attorneys' fees relating to Litigation I and negotiating the
Agreement, including the transactions contemplated herein.



 
2.3.
No Attempt to Invalidate. PNC agrees that, in the absence of a subpoena or court
order requiring its participation or support, it shall not participate in or
support any suit, claim, action, litigation, administrative proceeding, or
proceeding of any nature brought by or against LML that challenges the validity
or enforceability of the LML Patents so long as the PNC Entities: (a) have a
license to the LML Patents, subject to Section 6 (Change in Control /
Acquisitions); (b) are fully released for all claims of Infringement of the LML
Patents, subject to Section 6 (Change in Control / Acquisitions); and (c) are
not accused of Infringement of any LML Patent, subject to Section 6 (Change in
Control / Acquisitions). However, the PNC Entities may challenge the validity
and enforceability of the LML Patents if: (i) such suit, claim, action,
litigation or proceeding to enforce one or more of the LML Patents is brought
against a PNC Entity related to one or more of the LML Patents, or places a PNC
Entity in a reasonable apprehension of being sued on one or more of the LML
Patents, or (ii) a PNC Entity receives a request for indemnification related to
an LML Patent, but only after the PNC Entity has provided sixty (60) days
written notice to the LML Entities of its intent to challenge the validity or
enforceability of the asserted LML Patent(s).



3.
PAYMENT, TERM AND TERMINATION



 
3.1.
Payment by PNC. PNC agrees to pay to LML the non-refundable (nothing in this
paragraph 3.1, however, shall diminish PNC’s right to seek damages independently
for an alleged breach of this Agreement) sum of one million three hundred
seventy-five thousand U.S. dollars ($1,375,000.00) within ten (10) business days
following the Effective Date in consideration of the terms set forth in this
Agreement. The amount will be delivered to LML’s counsel, McKool Smith P.C., via
wire transfer to the following account:



Bank: Inwood National Bank
Address: 7621 Inwood Road, Dallas, TX 75209
Acct# 3126637
ABA# 111001040
Account Name: McKool Smith IOLTA Trust Account


 
3.2.
Term. Unless earlier terminated as specified in this section, the term of this
Agreement shall commence upon the Effective Date and shall continue until the
expiration of all causes of action and claims arising out of or related to the
LML Patents or the Lawsuits. Otherwise, this Agreement may only be earlier
terminated in whole or in part pursuant to Section 3.3 (Termination Due to
Non-Payment by PNC) or upon the mutual written agreement of the Parties.




 
-3-

--------------------------------------------------------------------------------

 



 
3.3.
Termination Due to Non-Payment by PNC. If PNC fails to make the payment
specified in Section 3.1 (Payment by PNC) above in the time specified, such
failure will constitute a material breach of this Agreement. Upon such breach,
LML may then, after five (5) business days following written notice of such
breach to PNC, if PNC does not deliver the payment specified in Section 3.1
(Payment by PNC) to LML within five (5) business days after receiving such
notice from LML, at its option, either terminate the Agreement or it may
petition the Court for specific enforcement of PNC’s payment obligations. PNC
hereby consents to the jurisdiction of the Court for enforcement of the payment
obligations in Section 3.1 (Payment by PNC), and agrees that specific
enforcement of the payment obligations of this Agreement is an available remedy.



 
3.4.
Tax Liability. Each Party shall bear its own tax liability as a result of the
existence of this Agreement or the performance of any obligations hereunder.



 
3.5.
Additional Payments. Subject to the provisions of Section 6 (Change in Control/
Acquisitions), the payment of the amount set forth in Section 3.1 (Payment by
PNC) shall be the total compensation to any LML Entity by any PNC Entity for all
releases, licenses, covenants and all other rights granted in this Agreement,
and no additional payment shall be due or made to any LML Entity or any other
Entity by any PNC Entity with respect to the releases, licenses, covenants and
all other rights granted in this Agreement.



 
3.6.
PNC’s Retained Rights / Bankruptcy. The Parties acknowledge and agree that the
LML Patents are "intellectual property" as defined in Section 101(35A) of the
United States bankruptcy Code, as the same may be amended from time to time (the
"Code"), which have been licensed hereunder in a contemporaneous exchange for
value. The Parties further acknowledge and agree that if LML: (i) becomes
insolvent or generally fails to pay, or admits in writing its inability to pay,
its debts as they become due; (ii) applies for or consents to the appointment of
a trustee, receiver or other custodian for it, or makes a general assignment for
the benefit of its creditors; (iii) commences, or has commenced against it, any
bankruptcy, reorganization, debt arrangement, or other case or proceeding under
any bankruptcy or insolvency law, or any dissolution or liquidation proceedings;
or (iv) elects to reject, or a trustee on behalf of it elects to reject, this
Agreement or any agreement supplementary hereto, pursuant to Section 365 of the
Code ("365"), or if this Agreement or any agreement supplementary hereto is
deemed to be rejected pursuant to 365 for any reason, this Agreement, and any
agreement supplementary hereto, shall be governed by Section 365(n) of the Code
("365(n)") and PNC Entities will retain and may elect to fully exercise its or
their rights under this Agreement in accordance with 365(n).



4.
RELEASES AND COVENANTS NOT TO SUE



 
4.1.
Agreement Obligations Not Released. None of the releases or covenants not to sue
herein releases any Party or its Affiliates from its respective obligations
under this Agreement or under any protective orders entered in the Litigation I
as of the Effective Date or prevents any Party or any of its Affiliates from
enforcing the terms and conditions of this Agreement against the other Party or
its Affiliates.



 
4.2.
LML’s Release to PNC. Subject to the provisions of Section 3.3 (Termination Due
to Non-Payment by PNC) and Section 6 (Change in Control/Acquisitions), LML
Entities forever release: (a) the PNC Entities from any and all claims, causes
of action, actions, demands, liabilities, losses, damages, attorneys’ fees,
court costs, or any other form of claim or compensation, whether known or
unknown, whether in law or equity, accruing before, on, or after the Effective
Date, related in whole or part to the Litigation I, any of the LML Patents, or
Exploitation of the Covered Products and Services, including without limitation
any act of past, present, or future Infringement, misappropriation or other
violation of one or more of the LML Patents, and any claim that is or would have
been within the scope of either the license or covenant not to sue granted in
Sections 4.4 (Covenant-Not-To-Sue by LML Entities) and 5.1 (License), and any
claim that the LML Entities asserted or could have asserted in Litigation I as
of the Effective Date; and (b) the Covered Third Parties from any and all
claims, causes of action, actions, demands, liabilities, losses, damages,
attorneys’ fees, court costs, or any other form of claim or compensation,
whether known or unknown, whether in law or equity, accruing before, on, or
after the Effective Date, related in whole or part to the Litigation I, any of
the LML Patents, or Exploitation of the Covered Products and Services, including
without limitation any act of past, present, or future Infringement,
misappropriation or other violation of one or more of the LML Patents, and any
claim that is or would have been within the scope of either the license or
covenant not to sue granted in Sections 4.4 (Covenant-Not-To-Sue by LML
Entities) and 5.1 (License), and any claim that the LML Entities asserted or
could have asserted in Litigation I as of the Effective Date.



 
4.3.
PNC’s Release to LML. Subject to the obligations of LML under this Agreement,
PNC Entities forever release LML Entities from any claims, causes of action,
actions, demands, liabilities, losses, damages, attorneys’ fees, court costs, or
any other form of claim or compensation, whether known or unknown, whether in
law or equity, accruing before, on, or after the Effective Date, related in
whole or part to the Litigation I or any of the LML Patents (including without
limitation any claim regarding the validity or enforceability of one or more of
the LML Patents) that is or would have been within the scope of the covenant not
to sue granted in Section 4.5 (Covenant-Not-To-Sue by PNC Entities) and that the
PNC Entities asserted or could have asserted as of the Effective Date.



 
4.4.
Covenant-Not-To-Sue by LML Entities. Subject to the provisions of Section 3.3
(Termination Due to Non-Payment by PNC) and Section 6 (Change in
Control/Acquisitions), the LML Entities, on behalf of themselves and their
respective successors and assigns, agree that: (a) they will not assert, pursue,
maintain, encourage, support, assist, or join in any action or litigation
asserting any claim against any PNC Entity for Infringement of any claim of the
LML Patents with respect to or arising out of the Exploitation of any Covered
Products and Services; and (b) they will not assert, pursue, maintain,
encourage, support, assist, or join in any action or litigation asserting any
claim against any Covered Third Parties for Infringement of any claim of the LML
Patents with respect to or arising out of the Exploitation of any Covered
Products and Services




 
-4-

--------------------------------------------------------------------------------

 



 
4.5.
Covenant-Not-To-Sue by PNC Entities. Subject to the obligations of LML under
this Agreement, the PNC Entities, on behalf of themselves and their respective
successors and assigns, agree that they will not assert, pursue, maintain,
encourage, support, assist, or join in any action or litigation asserting any
claim against any LML Entity in the future for any claims related to or arising
out of the LML Patents, unless any claims of Infringement with respect to the
LML Patents are asserted against any PNC Entity or its successors or assigns.



5.
GRANT OF LICENSE



 
5.1.
License. Subject to the provisions of Section 3.3 (Termination Due to
Non-Payment by PNC) and Section 6 (Change in Control / Acquisitions), LML hereby
grants to the PNC Entities and Covered Third Parties a fully paid-up,
irrevocable, non-exclusive, worldwide, royalty free license under the LML
Patents to Exploit the Covered Products and Services throughout the world. This
license attaches to and is transferred with each Covered Product and Service and
passes to each and every Covered Third Party with regard to such Covered Product
and Service. This license is retroactive to the earliest priority date of the
LML Patents.



 
5.2.
Disclaimer of Infringement and Validity. Nothing herein shall be construed as an
admission by any PNC Entity: (a) that the LML Patents have been or are being
Infringed; or (b) that the LML Patents are valid or enforceable.



6.
CHANGE IN CONTROL / ACQUISITIONS



 
6.1.
Acquisitions by a PNC Entity. In the event any PNC Entity Acquires an Excluded
Party or any portion of an Excluded Party after the Effective Date of this
Agreement (hereinafter referred to as “Acquired Entity”), neither the Acquired
Entity nor any of its Non-Covered Affiliates will gain the benefit of the
license grant, covenant-not-to-sue, or releases in this Agreement. Upon the PNC
Entity’s request, LML agrees to negotiate in good faith with the Acquired Entity
to license, under the LML Patents, any ACH Transactions created, processed, or
transmitted by the Acquired Entity and/or any of its Non-Covered Affiliates
(hereinafter “Section 6.1 Non-Covered ACH Transactions”). If LML and the
Acquired Entity cannot reach agreement on the terms of such license, then LML
shall have all remedies available to it under applicable law against the
Acquired Entity and/or any of its Non-Covered Affiliates with respect to any
Section 6.1 Non-Covered ACH Transactions.




 
-5-

--------------------------------------------------------------------------------

 



 
6.2.
Acquisitions of a PNC Entity. In the event an Excluded Party Acquires any PNC
Entity and maintains the PNC Entity as a separate legal entity after acquisition
(the resulting legal entity hereinafter referred to as the “Acquiring Entity”),
then the license grant, covenant not to sue, and releases in this Agreement may
be assigned by the PNC Entity to the Acquiring Entity, and, under such
circumstances, will continue to apply with respect to any Exploitation of the
Covered Products and Services that occurred prior to the date of the acquisition
and was covered under the license grant, covenant not to sue, and releases in
this Agreement. However, the license grant, covenant not to sue, and releases in
this Agreement will not apply to those ACH Transactions created, processed or
transmitted by the Acquiring Entity (including the PNC Entity), and/or by any
Non-Covered Affiliates of the Acquiring Entity each month after the date of the
acquisition that go beyond 125% of the PNC Entity’s average monthly transaction
volumes for Covered Products and Services based on the 12 months preceding the
date of the acquisition (hereinafter, “Acquisition Volume Limit”). If the
collective number of ACH Transactions created, processed or transmitted by the
Acquiring Entity (including the PNC Entity) and/or by any Non-Covered Affiliates
of the Acquiring Entity in any given month after the date of the acquisition
exceeds the Acquisition Volume Limit, the Acquiring Entity agrees to notify LML
of same within sixty (60) days of such occurrence, and the ACH Transactions
exceeding the Acquisition Volume Limit shall not be covered under the license
grant, covenant not to sue or releases in this Agreement (hereinafter, “Section
6.2 Non-Covered ACH Transactions”). If the Acquiring Entity provides the notice
as specified above within the timeframe specified above, LML agrees to negotiate
in good faith with the Acquiring Entity to license, under the LML Patents, any
Section 6.2 Non-Covered ACH Transactions. If the Acquiring Entity does not
provide the notice as specified above and/or if LML and the Acquiring Entity
cannot reach agreement on the terms of such license, then LML shall have all
remedies available to it under applicable law against the Acquiring Entity
(including the PNC Entity) and/or any Non-Covered Affiliates of the Acquiring
Entity with respect to any Section 6.2 Non-Covered ACH Transactions.




 
-6-

--------------------------------------------------------------------------------

 



 
6.3.
Transfer of Covered Assets of a PNC Entity. In the event of a sale or other
transfer of the assets of any PNC Entity that includes the business line that
provides the Covered Products and Services to an Excluded Party (hereinafter
referred to as the “Covered Transferee Entity”), then the license grant,
covenant not to sue, and releases in this Agreement may be assigned by the PNC
Entity to the Covered Transferee Entity, and, under such circumstances, will
continue to apply with respect to any Exploitation of the Covered Products and
Services that occurred prior to the date of the sale or transfer and was covered
under the license grant, covenant not to sue, and releases in this Agreement.
However, the license grant, covenant not to sue, and releases in this Agreement
will not apply to those ACH Transactions created, processed or transmitted by
the Covered Transferee Entity (including the PNC Entity) and/or any Non-Covered
Affiliates of the Covered Transferee Entity each month after the date of the
purchase that go beyond 125% of the PNC Entity’s average monthly transaction
volumes for Covered Products and Services based on the 12 months preceding the
date of the purchase (hereinafter, “Covered Transferee Volume Limit”). If the
collective number of ACH Transactions created, processed or transmitted by the
Covered Transferee Entity (including the PNC Entity) and/or by any Non-Covered
Affiliates of the Covered Transferee Entity in any given month after the date of
the purchase exceeds the Covered Transferee Volume Limit, the Covered Transferee
Entity agrees to notify LML of same within sixty (60) days of such occurrence,
and the ACH Transactions exceeding the Covered Transferee Volume Limit shall not
be covered under the license grant, covenant not to sue or releases in this
Agreement (hereinafter, “Section 6.3 Non-Covered ACH Transactions”). If the
Covered Transferee Entity provides the notice as specified above within the
timeframe specified above, LML agrees to negotiate in good faith with the
Covered Transferee Entity to license, under the LML Patents, any Section 6.3
Non-Covered ACH Transactions. If the Covered Transferee Entity does not provide
the notice as specified above and/or if LML and the Covered Transferee Entity
cannot reach agreement on the terms of such license, then LML shall have all
remedies available to it under applicable law against the Covered Transferee
Entity (including the PNC Entity) and/or any Non- Covered Affiliates of the
Covered Transferee Entity with respect to any Section 6.3 Non-Covered ACH
Transactions.



 
6.4.
Transfer of Non-Covered Assets of a PNC Entity. In the event of a sale or other
transfer of the assets of any PNC Entity that does not include any part of the
business line that provides the Covered Products and Services to an Excluded
Party (hereinafter referred to as the “Non-Covered Transferee Entity”), then
neither the Non-Covered Transferee Entity nor any of its Non-Covered Affiliates
will gain the benefit of the license grant, covenant-not-to-sue, or releases in
this Agreement. Upon the PNC Entity’s request, LML agrees to negotiate in good
faith with the Non-Covered Transferee Entity to license, under the LML Patents,
any ACH Transactions created, processed, or transmitted by the Non-Covered
Transferee Entity and/or any of its Non- Covered Affiliates (hereinafter
“Section 6.4 Non-Covered ACH Transactions”). If LML and the Non-Covered
Transferee Entity cannot reach agreement on the terms of such license, then LML
shall have all remedies available to it under applicable law against the
Non-Covered Transferee Entity and/or any of its Non-Covered Affiliates with
respect to any Section 6.4 Non-Covered ACH Transactions.




 
-7-

--------------------------------------------------------------------------------

 



 
6.5.
Termination of Payments Due Pursuant to Section 6. With respect to any good
faith negotiations undertaken pursuant to Sections 6.1 (Acquisitions by a PNC
Entity) through Section 6.4 (Transfer of Non-Covered Assets By a PNC Entity)
above, LML agrees that no royalty will be due as to an LML Patent for any ACH
Transactions created, processed, or transmitted by the PNC Entity, by any
Acquired Entity, Acquiring Entity, Covered Transferee Entity or Non-Covered
Transferee Entity (as defined above), or by any Non-Covered Affiliates of any
Acquired Entity, Acquiring Entity, Covered Transferee Entity or Non-Covered
Transferee Entity after the expiration date of such LML Patent.



7.
CONFIDENTIALITY.



The Parties may disclose the existence of this Agreement. Neither Party may
disclose the specific terms and conditions of this Agreement to any Entity
except that each Party may  disclose the terms and conditions of this Agreement:
(i) in response to a valid subpoena or as otherwise may be required by law,
regulation, or order of a governmental authority of competent jurisdiction,
provided that the Party required to make such a disclosure gives as much notice
as is reasonably possible to the other Party to contest such order or
requirement and takes all reasonable actions in an effort to minimize the nature
and extent of such disclosure; (ii) on a confidential basis to its legal,
accounting or financial advisors solely for the purposes of providing such
advice and solely to the extent that they have a need for access; (iii) if that
Party forms a good faith belief that disclosure is required under applicable
securities regulations or listing agency requirements, including for the purpose
of disclosure in connection with the Securities and Exchange Act of 1934, as
amended, the Securities Act of 1933, as amended, National Instrument NI 51-102
(under Canadian law), as amended, and any other reports filed with the
Securities and Exchange Commission, or any other filings, reports or disclosures
that may be required under applicable laws or regulations; (iv) in its financial
statements as it is required to do under applicable generally accepted
accounting principles while acting in reliance on its auditors; (v) to any
defendant as part of its disclosure obligations subject to the Court's
Protective Order in the applicable litigation brought by LML to enforce an LML
Patent, in which event LML will seek to have the production protected under an
“Outside Counsel Attorneys Eyes Only” or higher confidentiality designation and
LML will take all reasonable actions in an effort to minimize the nature and
extent of such disclosure; (vi) upon the express written consent of the other
Party; (vii) on a confidential basis to investors and potential investors and
acquirers, but subject to any such investor or potential investor or acquirer
having first executed an appropriate non-disclosure agreement requiring such
investor or potential investor or acquirer to maintain this Agreement and the
terms and conditions of this Agreement in confidence; or (viii) as necessary to
pursue an indemnification claim from a potential or actual indemnitor, subject
to obligations of confidentiality and privilege at least as stringent as those
contained herein; and (ix) on an “Outside Counsel Attorneys Eyes Only” basis to
a Covered Third Party.


8.
REPRESENTATIONS AND WARRANTIES



 
8.1.
PNC Representations and Warranties. PNC represents and warrants to LML that it
has all requisite legal right, power and authority to enter into, execute,
deliver and perform this Agreement and grant the releases, covenants not to sue
and all other rights provided for under this Agreement.

 
 
 
-8-

--------------------------------------------------------------------------------

 

 
 
8.2.
LML Representations and Warranties. As a condition precedent to PNC entering
into this Agreement, LML represents and warrants to PNC that as of the Effective
Date: (a) LML has all requisite legal right, power and authority to enter into,
execute, deliver and perform this Agreement and grant the licenses, releases,
covenants not to sue and all other rights provided for under this Agreement; (b)
LML owns the entire right, title, and interest in and to the LML Patents and the
inventions disclosed and claimed therein, including all rights to recover for
alleged Infringement of the LML Patents by the PNC Entities; (c) the LML
Entities have not granted and shall not grant any licenses or other rights,
under the LML Patents or the claims or counterclaims asserted in the Litigation
I or otherwise, that would conflict with or prevent the licenses and rights
granted to PNC Entities or Covered Third Parties hereunder; (d) there are no
liens, conveyances, mortgages, assignments, encumbrances, or other agreements
that would prevent or impair the full and complete exercise of the terms and
conditions of this Agreement; (e) the LML Entities have not entered into, and
shall not enter into, any other agreement that would interfere with the
obligations and immunities set forth in this Agreement during the term of this
Agreement; and (f) LML will not transfer, assign, or exclusively license to
another any of the LML Patents or claims/demands that LML asserted (or could
have asserted) against the PNC Entities relating to the LML Patents or the
Litigation I, unless the transferee, assignee, or exclusive licensee agrees to
be bound by all of the terms and conditions of this Agreement.



 
8.3.
Limitations on Representations and Warranties. Nothing contained in this
Agreement shall be construed as: (a) a warranty or representation by either
Party that any manufacture, sale, use, or other disposition of products by the
other Party has been or will be free from Infringement of any patents other than
the LML Patents; (b) an agreement by either Party to bring or prosecute actions
or suits against any Entity for Infringement, or conferring any right to the
other Party to bring or prosecute actions or suits against third parties for
Infringement; (c) conferring any right to either Party to use in advertising,
publicity, or otherwise, any trademark, service mark, or trade dress of the
other Party, or any simulation thereof, without the prior written consent of the
other Party; (d) conferring any right to either Party, except as otherwise
provided in Section 7 (Confidentiality), to use any names or trade names of the
other Party, or any simulation thereof, without the prior written consent of the
other Party; (e) an obligation to furnish any technical information or know-how;
or (f) conferring by implication, estoppel or otherwise, upon either Party, any
right (including a license) under patents other than the LML Patents except for
the rights expressly granted hereunder.



 
8.4.
DISCLAIMER OF WARRANTIES. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS
AGREEMENT, THE PARTIES MAKE NO EXPRESS REPRESENTATIONS AND GRANT NO WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUE OR
OTHERWISE.



 
8.5.
No Joint and Several Liability. Notwithstanding anything herein to the contrary,
the PNC Entities and the Covered Third Parties shall not have any liability to
any of the LML Entities for any actions or inactions of another defendant in the
Lawsuits, or any other Entity against whom any of the LML Entities has asserted
or will assert a claim for Infringement of a LML Patent.

 
 
 
 
-9-

--------------------------------------------------------------------------------

 

 
9.
GENERAL PROVISIONS



 
9.1.
Assignment. Except as otherwise provided, this Agreement may not be assigned by
either Party without the prior written consent of the other Party in its sole
discretion. Absent such written consent, LML shall not assign, or grant any
right to enforce any LML Patent, or any right that would conflict with the
rights granted hereunder, to any Entity unless such assignment or grant is
subject to all of the terms and conditions of this Agreement, and such Entity
executes an agreement agreeing to be bound by all of the terms and conditions of
this Agreement including a requirement to bind all further
successors-in-interest or assigns thereof to the terms and conditions of this
Agreement. All releases, licenses, and covenants contained herein shall run with
the LML Patents and shall be binding on any successors-in-interest or assigns
thereof. Any attempted assignment or grant in contravention to this Section
shall be null and void. The Parties agree to abide by all of the terms of this
Section 9.1 (Assignment), even if a court or other tribunal later finds that any
portion of this section is contrary to law or equity.



 
9.2.
Entire Agreement. This Agreement, including all Exhibits attached hereto,
constitutes the entire agreement between the Parties and embodies the entire and
only understanding of each of them with respect to the subject matter the
Agreement, and merges, cancels and supersedes all prior representations,
warranties, assurances, conditions, definitions, understandings and all other
statements or agreements, whether express, implied, or arising out of operation
of law, whether oral or written, whether by omission or commission, between and
among the Parties hereto with respect to the subject matter of the Agreement.
There are no representations, warranties, terms, conditions, undertakings or
collateral agreements, express, implied or statutory, between the Parties other
than as expressly set forth in this Agreement.



 
9.3.
Notices. All notices, requests, approvals, consents and other communications
required or permitted under this Agreement will be in writing and addressed as
follows:



If to LML:


Mr. Patrick H. Gaines
President
LML Patent Corp
505 East Travis St.
Suite 216
Marshall, TX 75670


with a copy to:


LML Patent Corp.
Corporate Secretary
1680- 1140 West Pender Street
Vancouver BC, Canada V6E 4G1
 
 

 
 
-10-

--------------------------------------------------------------------------------

 
 
If to PNC:


Frederick Egler
Chief Counsel – Litigation
The PNC Financial Services Group, Inc.
Mail Stop P2-PTPP-23-5
620 Liberty Avenue
Pittsburgh, PA 15222-2719
Facsimile: (412) 762-5920


with a copy to:


Rick L. Rambo
Morgan, Lewis & Bockius
1000 Louisiana St., Suite 4000
Houston, TX 77002
Facsimile: (713) 890-5001


and will be deemed delivered: (a) upon receipt if delivered by hand; (b) the
next day if sent by prepaid, U.S. recognized, overnight air courier; (c) three
(3) business days after being sent by registered or certified mail (return
receipt requested, postage prepaid); or if by facsimile, the day that the sender
receives an acknowledgement that the facsimile was successfully transmitted. All
notices shall be addressed to the other Party at the address set forth above or
to such other person or address as the Parties may from time to time designate
in writing delivered pursuant to this notice provision.


 
9.4.
Governing Law. This Agreement and all matters connected with the performance
thereof shall be governed by and will be construed, interpreted, and applied in
accordance with the laws of the State of Texas and the federal laws of the
United States as applicable therein, without regard to the laws of those
jurisdictions governing conflicts of laws.



 
9.5.
Arbitration.



 
9.5.1.
Arbitration Notice of Dispute / Cure Period. The Parties agree that before
initiating any arbitration proceeding based on a dispute arising under or
relating to this Agreement (other than a dispute arising under or relating to
Section 3.3 (Termination Due to Non-Payment by PNC) or Sections 6.1 (Acquisition
by a PNC Entity) through 6.4 (Transfer of Non-Covered Assets of a PNC Entity),
which dispute shall be governed by the applicable provisions set forth in those
sections), the Party seeking to initiate an arbitration will: (a) provide notice
to the other Party of such dispute; (b) allow thirty (30) days for that Party to
resolve such dispute; and (c) enter into good faith negotiations to resolve the
dispute.




 
-11-

--------------------------------------------------------------------------------

 



 
9.5.2.
Arbitration Procedure. If a dispute arises under or relates to this Agreement
and if such dispute cannot be settled through negotiation pursuant to Section
9.5.1 (Arbitration Notice of Dispute / Cure Period), then the dispute shall be
exclusively resolved by binding arbitration pursuant to the Federal Arbitration
Act and the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”), administered by the AAA applying the substantive law as specified in
Section 9.4 (Governing Law), with arbitration to occur at a location to be
determined by the three (3) arbitrators. The arbitration shall be before three
(3) arbitrators in the English language. Each Party shall be entitled to select
one (1) arbitrator, each of whom shall be an attorney with subject matter
expertise in patent law and technology related to methods of electronically
transferring funds, and the selected arbitrators shall together choose the third
arbitrator, who shall also have the same required subject matter expertise. The
arbitration proceedings and the documents, materials and testimony provided
thereunder shall be kept confidential and the Parties and the arbitrators shall
be required to execute a confidentiality agreement as necessary to protect the
confidentiality of such documents, materials and testimony. Each Party shall
bear its own attorneys’ fees and costs in connection with the arbitration,
including the costs of the AAA and the arbitrators, which shall be equally
divided. The majority award and/or decision of the arbitrators shall be final
and binding on the Parties, and their successors and assigns. Each Party and its
successors and assigns agrees to abide by any such award and/or decision
rendered in the arbitration, hereby consents to the jurisdiction of the Court
for enforcement of any such award and/or decision, and agrees that specific
enforcement of any payment obligations pursuant to such an award and/or decision
is an available remedy.



 
9.6.
Expenses. Except as otherwise specifically provided in this Agreement, the
Parties agree that they shall bear their own costs and attorneys’ fees incurred
in connection with the negotiation and drafting of this Agreement and the
transactions contemplated herein.



 
9.7.
Headings. The section and sub-section headings contained in this Agreement are
for convenience of reference only and shall not serve to limit, expand or
interpret the sections or sub-sections to which they apply, and shall not be
deemed to be a part of this Agreement.



 
9.8.
Interpretation; Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if jointly drafted by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring either Party by virtue of the authorship of any
provision of this Agreement. This Agreement is in the English language only,
which language shall be controlling in all respects, and all notices under this
Agreement shall be in the English language. For purposes of construction, the
singular includes the plural and vice versa.




 
-12-

--------------------------------------------------------------------------------

 



 
9.9.
Relationship of the Parties. This Agreement does not constitute and shall not be
construed as constituting a partnership, agency, employer-employee, or joint
venture between LML and PNC, and neither Party shall have any right to incur any
debt, make any commitment for each other, or obligate or bind the other Party in
any manner whatsoever, and nothing herein contained shall give or is intended to
give any rights of any kind to any third persons, except as expressly provided
herein. LML and PNC each expressly disclaim any reliance on any act, word, or
deed of the other in entering into this Agreement.



 
9.10.
Binding Effect. Subject to the provisions of Section 6 (Change in
Control/Acquisitions), this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties, their predecessors, and permitted
successors, heirs, and assigns.



 
9.11.
Enforceability. The Parties acknowledge and agree that this Agreement is
enforceable according to its terms.



 
9.12.
Severability. In the event that any term or provision of this Agreement is
deemed illegal, invalid, unenforceable or void by a final, non-appealable
judgment of a court or tribunal of competent jurisdiction under any applicable
statute or rule of law, such court or tribunal is authorized to modify such
provision to the minimum extent possible to effect the overall intention of the
Parties as of the Effective Date of this Agreement. The Parties agree to
negotiate in good faith to try and substitute an enforceable provision for any
invalid or unenforceable provision that most nearly achieves the intent of such
provisions.



 
9.13.
Releases; Waiver of Section 1542 of the California Civil Code. To the extent
that the releases in Section 4.2 (LML’s Release to PNC) and Section 4.3 (PNC’s
Release to LML) are releases to which Section 1542 of the California Civil Code
(or similar provisions of other applicable law) applies, it is the intention of
the Parties that the releases in Section 4.2 (LML’s Release to PNC) and Section
4.3 (PNC’s Release to LML) shall be effective as a bar to any and all actions,
fees, damages, losses, claims, liabilities and demands of whatsoever character,
nature and kind, known or unknown, suspected or unsuspected specified therein.
In furtherance of this intention, the Parties expressly waive any and all rights
and benefits conferred upon them by the provisions of Section 1542 of the
California Civil Code (or similar provisions of applicable law), which provides
that: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”



 
9.14.
Counterparts. This Agreement may be executed in two or more counterparts or
duplicate originals, each of which shall be considered one and the same
instrument, and which shall be the official and governing version in
interpretation of this Agreement. This Agreement may be executed by facsimile
signatures and such signatures shall be deemed to bind each Party as if they
were original signatures.



 
9.15.
Waiver. No waiver of any breach of any provision of this Agreement shall be
construed as a waiver of or consent to any previous or subsequent breach of the
same or any other provision.



 
9.16.
Force Majeure. The failure of a Party hereunder to perform any obligations, due
to governmental action, law or regulation, or due to events, such as war, act of
public enemy, strikes or other labor disputes, fire, flood, acts of God, or any
similar cause beyond the reasonable control of such Party, is excused for as
long as said cause continues to exist. The Party prevented from performing shall
promptly notify the other Party of such non-performance and its expected
duration, and shall use all reasonable efforts to overcome the cause thereof as
soon as practicable.



 
9.17.
Amendment. This Agreement may not be amended or modified, except by a writing
signed by all Parties.



 
9.18.
Sophisticated Parties Represented by Counsel. The Parties each acknowledge,
accept, warrant, and represent that: (i) they are sophisticated Entities
represented at all relevant times during the negotiation and execution of this
Agreement by counsel of their choice, and that they have executed this Agreement
with the consent and on the advice of such independent legal counsel; and (ii)
they and their counsel have determined through independent investigation and
arm’s-length negotiation that the terms of this Agreement shall exclusively
embody and govern the subject matter of this Agreement.



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the Effective Date.


LML Patent Corp.
 
The PNC Financial Services Group Inc.
     
By:
 
By:
Name:
 
Name:
Title:
 
Title:
Date:
 
Date:
               
PNC Bank N.A.
   
(Including as successor in interest to National City Bank)
         
By:
   
Name:
   
Title:
   
Date:














 
-13-

--------------------------------------------------------------------------------

 







EXHIBIT A






STIPULATED DISMISSAL WITH PREJUDICE


And


ORDER OF DISMISSAL WITH PREJUDICE






(see attached)

 
 

--------------------------------------------------------------------------------

 













IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS
MARSHALL DIVISION






LML PATENT CORP.
§
   
§
 
Plaintiff,
§
   
§
CIVIL ACTION NO. 2:08-CV-448-DF
v.
§
   
§
JURY
JP MORGAN CHASE & CO., ET AL.,
§
   
§
 
Defendants.
§
 







STIPULATED DISMISSAL WITH PREJUDICE


Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure and the terms of
a separate Settlement and License Agreement, the Plaintiff, LML Patent Corp and
Defendant National City Bank, have agreed to settle, adjust, and compromise all
claims and counterclaims against each other in the above-captioned action. The
parties, therefore, stipulated to dismiss all claims by LML Patent Corp against
National City Bank and all counterclaims by National City Bank against LML
Patent Corp made therein with prejudice to the re-filing of same.


LML Patent Corp. and National City Bank further stipulate that all costs and
expenses relating to this litigation (including, but not limited to, attorneys’
fees and expert fees and expenses) shall be borne solely by the party incurring
the same.


A proposed Order accompanies this motion.


AGREED:








 
 

--------------------------------------------------------------------------------

 






Date: ______________, 2010
 
Respectfully submitted,
         
MORGAN LEWIS & BOCKIUS LLP
         
By: /s/___________________
   
Winstol D. Carter, Jr.
   
State Bar No. 03932950
   
Rick L. Rambo
   
State Bar No. 00791479
   
1000 Louisiana St., Suite 4200
   
Houston, Texas 77002
   
Tel: 713.890.5000
   
Fax: 713.890.5001
   
Email: wcarter@morganlewis.com
   
rrambo@morganlewis.com
         
ATTORNEYS FOR DEFENDANT
NATIONAL CITY BANK
         
/s/ Melissa Smith
   
Melissa Smith
   
Texas State Bar No. 00794818
   
GILLAM & SMITH, LLP
   
303 South Washington
   
Marshall, Texas 75670
   
Telephone: 903-934-8450
   
Facsimile: 903-934-9257
   
Melissa@gillamsmithlaw.com
         
Theodore Stevenson, III
   
Lead Attorney
   
Texas Bar No. 19196650
   
tstevensom@mckoolsmith.com
   
John Austin Curry
   
Texas State Bar No. 24059636
   
acurry@mckoolsmith.com
   
McKool Smith, P.C.
   
300 Crescent Court, Suite 1500
   
Dallas, Texas 75201
   
Telephone: 214-978-4974
   
Facsimile: 214-978-4044
 
       
Sam F. Baxter
   
Texas Bar No. 01938000
   
sbaxter@mckoolsmith.com
   
McKOOL SMITH, P.C.
   
505 East Travis Street, Suite 105
   
Marshall, TX 75670
   
Telephone: 903-927-2111
   
Facsimile: 903-927-2622
         
Michael S. Perez
   
Texas Bar No. 24002752
   
mperez@mckoolsmith.com
   
Daniel W. Sharp
   
Texas Bar No. 24041902
   
dsharp@mckoolsmith.com
   
John Garvish
   
Texas State Bar No. 24043681
   
jgarvish@mckoolsmith.com
   
McKool Smith, P.C.
   
300 W. 6th Street, Suite 1700
   
Austin, Texas 78701
   
Telephone: 512-692-8725
   
Facsimile: 512-692-8744
         
ATTORNEYS FOR PLAINTIFF
LML PATENT CORP
     




 
 

--------------------------------------------------------------------------------

 



IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS
MARSHALL DIVISION






LML PATENT CORP.
§
   
§
 
Plaintiff,
§
   
§
CIVIL ACTION NO. 2:08-CV-448-DF
v.
§
   
§
JURY
JP MORGAN CHASE & CO., ET AL.,
§
   
§
 
Defendants.
§
 







ORDER OF DISMISSAL WITH PREJUDICE




The Court is of the opinions that the Stipulated Dismissal with Prejudice agreed
to by LML Patent Corp and National City Bank should be GRANTED.


IT IS THEREFORE ORDERED that the above-entitled cause and all claims made by LML
Patent Corp against National City Bank and all counterclaims made by National
City Bank against LML Patent Corp therein are hereby DISMISSED WITH PREJUDICE to
the re-filing of same. All costs and expenses relating to this litigation
(including, but not limited to, attorneys’ fees and expert fees and expenses)
shall be borne solely by the party incurring the same.


IT IS FURTHER ORDERED that this Court shall retain jurisdiction over this action
and the parties for purposes of enforcing the terms of the Settlement and
License Agreement entered into by and between the parties.


This is a final judgment.


SIGNED this ____ day of _____________________, 2010

 
 

--------------------------------------------------------------------------------

 
